           Case MDL No. 2804 Document 4991 Filed 07/24/19 Page 1 of 1



                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
      Ruth v. Mallinckrodt, LLC, et al.,                           )
             W.D. Missouri, C.A. No. 4:19-00543                    )              MDL No. 2804


               ORDER VACATING CONDITIONAL TRANSFER ORDER


      A conditional transfer order was filed in this action (Ruth) on July 16, 2019. The Panel has
now been advised that Ruth was remanded to the Circuit Court of Jackson County, Missouri, by the
Honorable Beth Phillips in an order filed on July 19, 2019.

     IT IS THEREFORE ORDERED that the Panel’s conditional transfer order designated as
“CTO-103" filed on July 16, 2019, is VACATED insofar as it related to this action.


                                                    FOR THE PANEL:



                                                    John W. Nichols
                                                    Clerk of the Panel
